COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Petty
Argued at Chesapeake, Virginia


MALIK COREY BROWN
                                                              MEMORANDUM OPINION * BY
v.     Record No. 2825-07-1                                   JUDGE JAMES W. HALEY, JR.
                                                                   JANUARY 27, 2009
COMMONWEALTH OF VIRIGNIA


           FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                            COUNTY OF JAMES CITY
                           Samuel Taylor Powell, III, Judge

               John D. Konstantinou (Williamsburg Law Group, PLC, on brief), for
               appellant.

               John W. Blanton, Assistant Attorney General (Robert F. McDonnell,
               Attorney General; Karri B. Atwood, Assistant Attorney General, on
               brief), for appellee.


       Malik Corey Brown (“Brown”) appeals his conviction for felony destruction of property

in violation of Code § 18.2-137. The evidence is undisputed that Brown intentionally damaged

property belonging to Michelle Washington. Code § 18.2-137(B) provides that a person who

intentionally destroys or damages property is guilty of “(ii) a Class 6 felony if the value of or

damage to the property, memorial or monument is $ 1,000 or more. The amount of loss caused

by the destruction, defacing, damage . . . of such property . . . may be established by proof of the

fair market cost of repair . . . .” Brown argues that the evidence at trial was insufficient to

support a felony conviction because the Commonwealth failed to prove that the fair market cost

of repairing the damage to Ms. Washington’s property was $1,000 or more. The issue here for

resolution is whether an owner’s hearsay testimony suffices to establish the fair market cost of



       * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
repairing the damage inflicted. We hold that it does not. We reverse Brown’s conviction and

remand the case for further proceedings not inconsistent with this opinion.

                                               FACTS

          At trial, two witnesses testified that they saw Brown and two other young men enter a

McDonald’s restaurant in the City of Williamsburg on February 5, 2007. After an argument

inside the restaurant with Raymond Hutchinson, one of the two witnesses, Brown, Joshua Frasier

and one other person went to the parking lot of the restaurant. In the parking lot, Brown and

Fraiser, repeatedly kicked the passenger side of a truck that Antonio Johnson had earlier used to

drive to work at the restaurant. One of them also bent the truck’s radio antenna. The truck

belonged to Johnson’s mother, Michelle Washington. At Brown’s trial, Ms. Washington

testified that “[t]he antenna was bent, the side was keyed, and it had several kicks on all different

sides.”

          The assistant Commonwealth’s attorney did not ask Ms. Washington any questions about

how much money it would cost to repair the dents in the side of her truck. However, the trial

court asked the following questions:

                 THE COURT: Do you have an estimate to repair it?

                 THE WITNESS: Excuse me, sir?

                 THE COURT: Did you get an estimate to repair the vehicle?

                 THE WITNESS: Yes, sir.

                 THE COURT: How much?

                 THE WITNESS: It’s $2,000 and something.

                 MR. KONSTANTINOU: Judge, I would object to the Court’s
                 question as hearsay, but I will sit down and close my mouth. But I
                 think that’s hearsay.

                 THE COURT: Well, if that’s your – I’ll sustain your objection.
                 Withdraw my question.

                                                -2-
       At the close of the Commonwealth’s evidence, the defense moved to strike, arguing that

the Commonwealth had produced no evidence that the cost of repairing the damage to the car

exceeded $1,000, which is required before intentionally damaging property may be punished as a

felony pursuant to Code § 18.2-137. 1 During argument on the motion, the Court reopened the

case and asked further questions of Ms. Washington.

               THE COURT: I’m just going to ask one question. You can stay
               right there, Ms. Washington. Ms. Washington, how much would it
               cost to repair your car for the damages that were done on February
               the 5th? Do you have any idea?

               THE WITNESS: I got an estimate.

               THE COURT: What’s your estimated cost of doing it?

               THE WITNESS: About 16.

               THE COURT: Hundred?

               THE WITNESS: Uh-huh.

               THE COURT: $1,600. Do you want to ask her any questions?

               MR. KONSTANTINOU: And that’s to repair what – I would
               object to her testimony as hearsay and so forth. But is that to
               repair the antenna?

               THE WITNESS: No.

               MR. KONSTANTINOU: The antenna and the two dents or
               something else?

               THE WITNESS: It was not two dents. It’s the antenna and dents
               over the vehicle –

               MR. KONSTANTINOU: To repair the whole car?

               THE WITNESS: Yes, if I take it to a smaller shop or something
               like that, I’m pretty sure.


       1
          With the sustaining of the objection and the withdrawal of the question by the court,
there was no evidence regarding the cost of repairing the damage when the Commonwealth
closed its case.

                                               -3-
               MR. KONSTANTINOU: To repair the whole car, $1600?

               THE WITNESS: That’s my estimate.

                                              Analysis

                                           A) Procedural Bar

       Citing Rule 5A:18, the Commonwealth argues that Brown failed to preserve this issue for

appeal. Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis

for reversal unless the objection was stated together with the grounds therefor at the time of the

ruling . . . .” “The main purpose of the contemporaneous objection rule ‘is to alert the trial judge

to possible error so that the judge may consider the issue intelligently and take any corrective

actions necessary to avoid unnecessary appeals, reversals and mistrial.’” Ludwig v.

Commonwealth, 52 Va. App. 1, 10, 660 S.E.2d 679, 683 (2008) (quoting Martin v.

Commonwealth, 13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992) (en banc)).

       “An error is sufficiently preserved for consideration on appeal if a party ‘at the time of

the ruling or order of the court is made or sought, makes known to the court the action which he

desires the court to take or his objections to the action of the court and his grounds therefor.’”

Parker v. Commonwealth, 14 Va. App. 592, 595, 421 S.E.2d 450, 452 (1992) (quoting Code

§ 8.01-384) (emphasis in original).

       The record in this case reflects that defense counsel objected on each occasion when the

trial court asked Ms. Washington questions about the contents of the estimate of the cost of the

repairs to her truck. These objections were made with specificity, that is, the defense explained

that the reason for his objection was that he believed the questions solicited answers that were

inadmissible hearsay; Brown’s objections were also made contemporaneously with the trial

court’s questions to Ms. Washington.




                                                -4-
       Relying on Riner v. Commonwealth, 268 Va. 296, 601 S.E.2d 555 (2004), the

Commonwealth argues that Brown needed to request a further ruling from the trial court on his

hearsay objection in order to preserve the objection for appeal. In Riner, the defense objected to

testimony from a witness that, before the victim’s death, the victim told her (the witness) that the

defendant had threatened to kill the victim and to take their children away from the victim. Id. at

323-24, 601 S.E.2d at 570-71. On appeal, the defendant argued that the testimony was

inadmissible double hearsay. Id. However, the trial court made a ruling against the defendant

only with respect to the first level of hearsay, the defendant’s statement to the victim. Id. at 324,

601 S.E.2d at 571. The trial court never ruled on the objection to the second level of hearsay, the

victim’s statement to the witness. Id. Our Supreme Court ruled that the defendant’s failure to

request a ruling on the second level of hearsay waived consideration of that issue on appeal.

“However, by failing to bring to the trial court’s attention the fact that it had ruled only on the

admissibility of the primary hearsay in the statement, Riner did not afford the trial court the

opportunity to rule intelligently on the issue now before us.” Id. at 325, 601 S.E.2d at 571.

Brown’s objection in this case was simple compared to the double hearsay question in Riner.

Indeed, his hearsay objection was the only objection he made to any part of Ms. Washington’s

testimony; thus, the trial court cannot have confused Brown’s hearsay objection with related, but

separate, objections, as the trial court apparently did in Riner. Unlike the defendant in Riner,

Brown clearly afforded the trial court “the opportunity to rule intelligently on the issue now

before us.” His specific and contemporaneous objection to the trial judge’s questions met the

requirements of Code § 8.01-384 and Rule 5A:18. We, therefore, proceed to address the merits

of Brown’s hearsay argument.




                                                 -5-
                                             B) Merits

       “The judgment of a trial court sitting without a jury is entitled to the same weight as a

jury verdict and will not be set aside unless it appears from the evidence that the judgment is

plainly wrong or without evidence to support it.” Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987). When considering the sufficiency of the evidence on appeal,

we give the benefit of all reasonable inferences deducible from the evidence to the party

prevailing below. Shropshire v. Commonwealth, 40 Va. App. 34, 38, 577 S.E.2d 521, 523

(2003). “Decisions on the admissibility of evidence lie within the trial court’s sound discretion

and will not be disturbed on appeal absent an abuse of discretion.” Mitchell v. Commonwealth,

25 Va. App. 81, 84, 486 S.E.2d 551, 552 (1997). However, a “trial court has no discretion to

admit clearly inadmissible evidence because ‘admissibility of evidence . . . depends not upon the

discretion of the court but on sound legal principles.’” Coe v. Commonwealth, 231 Va. 83, 87,

340 S.E.2d 820, 823 (1986) (quoting Crowson v. Swan, 164 Va. 82, 92, 178 S.E. 898, 903

(1935)).

       “Hearsay is ‘testimony given by a witness who relates not what he knows personally, but

what others have told him or what he has heard said by others.’” Bowman v. Commonwealth, 28

Va. App. 204, 209, 503 S.E.2d 241, 243 (1998) (quoting Cross v. Commonwealth, 195 Va. 62,

74, 77 S.E.2d 447, 453 (1953)). “Hearsay evidence is defined as a spoken or written out-of-court

declaration or nonverbal assertion offered in court to prove the truth of the matter asserted

therein.” Arnold v. Commonwealth, 4 Va. App. 275, 279-80, 356 S.E.2d 847, 850 (1987).

“Hearsay evidence is inadmissible at trial unless it falls into one of the recognized exceptions to

the hearsay rule.” West v. Commonwealth, 12 Va. App. 906, 909, 407 S.E.2d 22, 23 (1991).

       Ms. Washington’s testimony regarding the sum of money the repair shop told her they

would require in exchange for making repairs to her damaged truck was clearly hearsay. Her


                                                -6-
testimony was based, not on her own personal knowledge, but on what she had been told by an

out-of-court declarant. This is clear from the transcript:

               THE COURT: I’m just going to ask one question. You can stay
               right there, Ms. Washington. Ms. Washington, how much would it
               cost to repair your car for the damages that were done on February
               the 5th? Do you have any idea?

               THE WITNESS: I got an estimate. 2

Because the amount of the estimate was the only evidence regarding the fair market cost of

repairing the damage to the car, it is also clear that the trial court, by finding Brown guilty,

accepted the estimate “to prove the truth of the matter asserted therein,” and not for some other

purpose. Arnold, 4 Va. App. at 279-80, 407 S.E.2d at 850.

       It is true that, because she was the owner of the truck, Ms. Washington’s lay opinion

testimony regarding the value of the truck was admissible as evidence. See Parker v.

Commonwealth, 254 Va. 118, 121, 489 S.E.2d 482, 483 (1997) (“The opinion testimony of the

owner of the stolen item is generally competent and admissible on the issue of the value of that

property.”). Ms. Washington did offer opinion testimony as to the value of the truck; she said

that it was worth more than one thousand dollars. This opinion was admissible evidence. But

the Commonwealth was required to prove that the fair market cost of repairing the damage to the

truck was more than $1,000. Code § 18.2-137(B) provides that the amount of loss caused by the

damage to or destruction of the victim’s property “may be established by proof of the fair market

cost of repair or fair market replacement value.” Ms. Washington’s truck was not destroyed; it

was merely damaged, so the Commonwealth had the burden of proving that the fair market cost




       2
          It appears from the transcript of Brown’s sentencing hearing that Ms. Washington later
paid for the repairs to be done at a shop that had given a higher estimate because the trial court
ordered Brown to pay $2,144.92 in restitution.


                                                 -7-
of repair, not the fair market replacement value, was more than $1,000. 3 But Ms. Washington

did not offer her own opinion as to the fair market cost of repair. She merely repeated the

out-of-court estimate that an unidentified repair shop reportedly gave to her.

       We must, therefore, decide whether the rule allowing lay opinion testimony by a property

owner as to the value of the owner’s property allows an owner to give secondhand testimony of

the amount of a specific repair estimate by an out-of-court declarant over the defendant’s hearsay

objection. We hold that it does not. Of all the decisions of the Virginia Supreme Court, and of

this Court, that mention the admissibility of an owner’s opinion testimony on the issue of value,

we can find none that describe this kind of testimony as an exception to the hearsay rule. Snyder

Plaza Prop., Inc. v. Adams Outdoor Ad., Inc., 259 Va. 635, 528 S.E.2d 452 (2000); Parker, 254

Va. 118, 489 S.E.2d 482; Walls v. Commonwealth, 248 Va. 480, 450 S.E.2d 363 (1994); Haynes

v. Glenn, 197 Va. 746, 91 S.E.2d 433 (1956); Wheeler v. Commonwealth, 44 Va. App. 689, 607

S.E.2d 133 (2005); Crowder v. Commonwealth, 41 Va. App. 658, 588 S.E.2d 384 (2003); Lester

v. Commonwealth, 30 Va. App. 495, 518 S.E.2d 318 (1999).

       Moreover, the legislature has created a statutory exception to the hearsay rule for

affidavits estimating the cost of repairing the damage to motor vehicles, and this exception

applies only in civil cases. Code § 8.01-416(A) provides that:

               In a civil action in any court, whether sounding in contract or tort,
               to recover for damages to a motor vehicle in excess of $1,000,
               evidence as to such damages may be presented by an itemized
               estimate or appraisal sworn to by a person who also makes oath
               (i) that he is a motor vehicle repairman, estimator or appraiser
               qualified to determine the amount of such damage or diminution in

       3
         In the trial court, counsel for the Commonwealth argued that damaging any property,
the value of which was more than $1,000, is punishable as a felony under Code § 18.2-137. But
as we read the statute, destruction of property worth $1,000 or more is punishable as a felony if
the property is destroyed. If the property is damaged, the fair market cost of repair must be
$1,000 or more for the crime to be punishable as a felony. It is necessary that we mention this to
explain why we do not affirm Brown’s conviction based on Ms. Washington’s clearly admissible
testimony that the value of her truck was greater than $1,000.

                                               -8-
               value; (ii) as to the approximate length of time that he has engaged
               in such work; and (iii) as to the trade name and address of his
               business and employer. Such estimate shall not be admitted unless
               by consent of the adverse party or his counsel, or unless a true
               copy thereof is mailed or delivered to the adverse party or his
               counsel not less than seven days prior to the date fixed for trial.

(Emphasis added). The rule that an owner of property can offer opinion testimony of the value

of the property has also been applied in civil cases. See Snyder Plaza Prop., 259 Va. 635, 528

S.E.2d 452; Haynes,197 Va. 746, 91 S.E.2d 433; King v. King, 40 Va. App. 200, 578 S.E.2d 806

(2003). Thus, if the owner’s opinion testimony of value could include hearsay evidence

regarding the estimated cost of repairs provided by a repair shop, there would have been no need

for the legislature to enact Code § 8.01-416. The statutory language also expressly limits the

admissibility of repair estimate affidavits to civil cases. To admit Ms. Washington’s hearsay

testimony in a criminal prosecution, when the same testimony would be inadmissible in a civil

case because it did not comply with Code § 8.01-416, would be inconsistent with our traditional

maintenance of standards for the admission of evidence in criminal cases that, when they are not

more stringent, are at least as stringent as the standard for the admissibility of similar evidence in

a civil case. See e.g. Code § 8.01-401.3(B) (expert opinion testimony on ultimate fact in issue is

admissible in civil cases); compare Llamera v. Commonwealth, 243 Va. 262, 264, 414 S.E.2d

597, 598 (1992) (expert opinion testimony on ultimate fact in issue is not admissible in a

criminal case). The text of Code § 8.01-416 provides that hearsay evidence of the kind the trial

court accepted from Ms. Washington in this case is admissible only in a civil case, and only

when the proponent of the repair estimate presents the estimate in the form of an affidavit

satisfying the terms of the statute. This action by the legislature supports our holding that the

trial court erred in admitting this evidence.

       We believe the Commonwealth’s reliance on McDuffie v. Commonwealth, 49 Va. App.

170, 638 S.E.2d 139 (2006), is misplaced. In McDuffie, the defendant was convicted of felony

                                                -9-
destruction of property in violation of Code § 18.2-137. In McDuffie the victim’s car was

“totaled.” Id. at 179, 638 S.E.2d at 143. Our decision in McDuffie was based on our rejection of

the defendant’s argument that the car he destroyed was not “property not his own” because his

marriage to the victim gave him a “marital interest” in her car. Id. at 177, 638 S.E.2d at 142.

Though we did not decide the case on this basis, the McDuffie victim’s opinion testimony as to

the value of her car would have been admissible because, as the owner, she could testify to the

value of her property. In this case, however, the victim’s car was damaged, not “totaled.”

Consequently, the Commonwealth had the burden of proving that the cost of repairing the

damage to the victim’s property, and not the cost of replacing the property, was greater than

$1,000.

       Moreover, the Commonwealth’s brief emphasizes language in McDuffie in which we

noted that there was no evidence that the value of the car that the defendant destroyed was less

than $1,000. Id. at 179, 638 S.E.2d at 142. However, unlike Brown, the defendant in McDuffie

did not move to strike the Commonwealth’s evidence on the ground that there was no evidence

that the replacement value of the property he destroyed was worth $1,000 or more. Id. at 177,

638 S.E.2d at 142. Thus, the defendant in McDuffie needed to show that the ‘ends of justice’

exception of Rule 5A:18 applied before this Court would consider the value question on appeal.

In its full context, the language cited by the Commonwealth is: “Because the record contains no

affirmative evidence to show that the value of the Camry was less than $1,000, it does not

affirmatively show a miscarriage of justice, and the ends of justice exception does not apply.”

Id. at 179, 638 S.E.2d at 142. In this case, unlike McDuffie, Brown objected to the hearsay

statements regarding the repair shop estimate in the trial court. He also moved to strike the

Commonwealth’s evidence on the ground that there was no evidence that the cost of repairing




                                               - 10 -
the damage was $1,000 or more. Thus, reversal of Brown’s conviction does not depend on

whether Brown has affirmatively shown that a miscarriage of justice has occurred.

                                            Conclusion

       We hold that the trial court erred in admitting hearsay evidence regarding the cost of

repairing the damage to Ms. Washington’s truck. Accordingly, the trial court also erred in

failing to grant Brown’s motion to strike the felony because there was no other evidence tending

to show that the cost of repairing the damage was $1,000 or more. We reverse Brown’s

conviction and remand his case to the circuit court for a new trial on the lesser-included

misdemeanor, if the Commonwealth be so advised. See Britt v. Commonwealth, 276 Va. 569,

575-76, 667 S.E.2d 763, 766-67 (2008); Commonwealth v. Velazquez, 263 Va. 95, 105-06, 557

S.E.2d 213, 219-20 (2002).

                                                                          Reversed and remanded.




                                               - 11 -